Order entered November 24, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00680-CR

               JUSTIN LATODD CASSELBERRY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 2
                            Hunt County, Texas
                    Trial Court Cause No. CR2100461

                                   ORDER

      Before the Court is appellant’s November 22, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on December 22, 2021.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE